DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “wherein whenever detecting a signal indicating an ongoing standby of the first communication output to the signal transmission channel from one accessory apparatus that is not authenticated by the camera among the plurality of accessory apparatuses, the camera controller sequentially authenticates each of the plurality of accessory apparatuses by performing an authentication communication with the one accessory apparatus” in combination with the other limitations set forth in claim 1.
Regarding independent claim 10, the prior art does not teach and/or suggest “wherein the accessory controller is configured to provide a first communication that is a data communication including a reception of data sent from the camera to the plurality of accessory apparatuses and a second communication that is an individual data communication with the camera, using the data communication channel, outputs a signal indicating the accessory controller is waiting for the first communication to the signal transmission channel when the accessory controller is not authenticated by the camera, and performs 
Regarding independent claim 16, the prior art does not teach and/or suggest “wherein whenever detecting the signal indicating the ongoing standby, the camera sequentially authenticates each of the plurality of accessory apparatuses by performing the authentication communication with the one accessory apparatus” in combination with the other limitations set forth in claim 16.
Regarding independent claim 17, the prior art does not teach and/or suggest “causing the accessory apparatus to perform an authentication communication for causing the camera that has detected the output to authenticate the accessory apparatus” in combination with the other limitations set forth in claim 17.
Regarding independent claim 18, the prior art does not teach and/or suggest “wherein whenever detecting the signal indicating the ongoing standby, the camera sequentially authenticates each of the plurality of accessory apparatuses by performing the authentication communication with the one accessory apparatus” in combination with the other limitations set forth in claim 18.
Regarding independent claim 19, the prior art does not teach and/or suggest “causing the accessory apparatus to perform an authentication communication for causing the camera that has detected the output to 
Regarding independent claim 20, the prior art does not teach and/or suggest “wherein whenever detecting the signal indicating the ongoing standby, the camera controller sequentially authenticates each of the plurality of accessory apparatuses by performing an authentication communication with the one accessory apparatus” in combination with the other limitations set forth in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miyasaka, Tetsuo et al. (US 20040202464 A1) teaches a camera system that authenticates a lens and/or accessory.
Takahata; Junji et al.( US 8649675 B2) teaches a camera system that authenticates a lens and/or accessory.
Suzuki; Kazuto (US 20200322508 A1) teaches a camera system that authenticates a lens and/or accessory.
Suzuki; Kazuto (US 20200252539 A1) teaches a camera system that authenticates a lens and/or accessory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        March 22, 2021